DETAILED ACTION
This office action is responsive to application 16/735,182 filed on January 6, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on January 6, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Lack of clarity and precision.  
Claim 19 recites “the lamp enable signal” at line 4 thereof, and should be amended to instead recite “the ramp enable signal” in order to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 2013/0222584).

	Consider claim 1, Aoki et al. teaches:
	An image sensing device (figure 1) comprising: 
	a photoelectric element (photodiode, 100) configured to receive a reset signal (PRST) at a first end (see figure 2) and connected to a sensing node (Npd) at a second end (see figure 2, paragraph 0045); 
	a reset transistor (110) configured to reset a floating diffusion (NMem) at a first voltage (see figure 2, paragraph 0049); 
	a capacitor (111) disposed between the floating diffusion (NMem) and the sensing node (Npd, see figure 2, paragraph 0047); 
	a driving transistor (120) configured to generate a pixel signal from a charge generated by the photoelectric element (100) based on a second voltage (see paragraphs 0052 and 0053); and 

	The Examiner notes that the limitation “while the selection transistor is turned on, the reset transistor is turned off at a first time point, and the sensing node is reset by the reset signal at a second time point that is later than the first time point” pertains to a manner of operating the image sensing device.  As detailed in MPEP 2114(II), the manner of operating the device does not differentiate an apparatus claim from the prior art.
	Nevertheless, Aoki et al. teaches that while the selection transistor (121) is turned on (i.e. according to PSLCT), the reset transistor (110) is turned off (i.e. according to NRST) at a first time point (i.e. during T12 of figure 3), and the sensing node (Npd) is reset by the reset signal (i.e. according to PRST) at a second time point that is later than the first time point (e.g. at time point 21 in figure 3).

	Consider claim 2, and as applied to claim 1 above, Aoki et al. further teaches that the reset signal (PRST) is received by a cathode of the photoelectric element (100, see figure 2), and the sensing node (Npd) is connected to an anode of the photoelectric element (100, see figure 2, paragraph 0045).

	Consider claim 3, and as applied to claim 2 above, Aoki et al. further teaches that the first voltage and the second voltage are the same (i.e. the reset voltage, paragraphs 0061-0065).  However, as detailed in MPEP 2114(II), the manner of operating the device does not differentiate an apparatus claim from the prior art.


	Consider claim 4, and as applied to claim 1 above, Aoki et al. further teaches that the reset signal (PRST) is received by an anode of the photoelectric element (100), and the sensing node (Npd) is connected to a cathode of the photoelectric element (“the anode of the photodiode 100 may be connected to the wiring 40, and the cathode of the photodiode 100 may be connected to the capacitor 111”, paragraph 0055).

	Consider claim 5, and as applied to claim 4 above, Aoki et al. further teaches that the first voltage is smaller than the second voltage (i.e. because “the potential ϕMem varies depending on the change in the potential ϕPd”, paragraph 0064, see VMEM and NRST in period T12 of figure 3).  However, as detailed in MPEP 2114(II), the manner of operating the device does not differentiate an apparatus claim from the prior art.

	Consider claim 6, and as applied to claim 1 above, Aoki et al. further teaches that while the selection transistor (121) is turned on (i.e. according to PSLCT), the pixel signal comprises a reset voltage changed from the first voltage by a first amount (e.g. the amount of change of VMEM from the start of period T12 in figure 3 until PSLCT goes high), and a signal voltage changed from the first voltage by a second amount that is greater than the first amount (e.g. due to the pixel signal (VMEM) continuing to increase after PSLCT goes high in period T12 of figure 3).  However, as detailed in MPEP 2114(II), the manner of operating the device does not differentiate an apparatus claim from the prior art.

	Consider claim 7, and as applied to claim 6 above, Aoki et al. does not explicitly teach that a voltage of the pixel signal is the reset voltage at the first time point, and the voltage of the pixel signal is the signal voltage at the second time point.  However, as detailed in MPEP 2114(II), the manner of operating the device does not differentiate an apparatus claim from the prior art.  As such, claim 7 does not further limit the apparatus of claim 6, which apparatus is taught by Aoki et al. (see claims 1 and 6 rationale).

	Consider claim 10, Aoki et al. teaches:
	An image sensing device (figure 1) comprising: 
	a pixel array (10) comprising at least one pixel (20, paragraph 0038); and 
	a timing generator (a “controller” and “clock generation circuit” are detailed in paragraph 0042) configured to provide a first reset signal (PRST, figure 2), a second reset signal (NRST, figure 2), and a selection signal (PSLCT, figure 2) to the pixel array (10), wherein each of the at least one pixel (20) comprises: 
	a photoelectric element (photodiode, 100) configured to reset a storage node (Npd) connected to a first end (see figure 2) based on the first reset signal (PRST) received at a second end (see figure 2, paragraph 0045), 
	a reset transistor (110) gated to the second reset signal (NRST) and configured to reset a floating diffusion (NMem, see figure 2, paragraph 0049), 
	a capacitor (111) disposed between the storage node (Npd) and the floating diffusion (NMem, see figure 2, paragraph 0047),   

	a selection transistor (121) which is gated to a selection signal (PSLCT) and configured to output the pixel signal to an external device (see paragraph 0054), and 
	the timing generator configured to first disable the second reset signal (NRST) while enabling the selection signal (PSLCT, i.e. during T12 of figure 3, paragraph 0066), and then enable the first reset signal (PRST, i.e. during T21 of figure 3, paragraph 0067).

	Consider claim 11, and as applied to claim 10 above, Aoki et al. further teaches that disabling of the second reset signal (NRST) by the timing generator comprises transitioning the second reset signal (NRST) of a logical high level to a logical low level (see steps T11 and T12 of figure 3), and enabling of the first reset signal (PRST) by the timing generator comprises transitioning the first reset signal (PRST) of the logical high level to the logical low level (e.g. at T11 of figure 3).

	Consider claim 13, and as applied to claim 10 above, Aoki et al. further teaches that while the second reset signal (NRST) is disabled and the floating diffusion is in a floating state, the storage node (Npd) accumulates the charges generated by the photoelectric elements (For instance, see VPD during T12 of figure 3, paragraph 0064.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0222584) in view of Raynor (US 2019/0288023).

	Consider claim 9, and as applied to claim 1 above, Aoki et al. does not explicitly teach that the photoelectric element comprises an organic photodiode.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photodiode taught by Aoki et al. comprise an organic photodiode as taught by Raynor as this only involves combining prior art elements according to known methods to yield predictable results such as enabling photodetection.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0222584) in view of Sakano et al. (US 2013/0200479).

	Consider claim 8, and as applied to claim 1 above, Aoki et al. does not explicitly teach that the capacitor comprises: a top electrode and a bottom electrode formed in a cylindrical shape; and a dielectric film disposed conformally between the top electrode and the bottom electrode along a surface of the bottom electrode.
	Sakano et al. similarly teaches a solid-state imaging device (see Title) with a charge accumulation portion (“second charge accumulation portion”, figure 58) connected to a capacitor (“capacitor”, paragraph 0353).
	However, Sakano et al. additionally teaches that the capacitor comprises: a top electrode and a bottom electrode formed in a cylindrical shape (“a cylinder-type capacitor is formed between the lower electrode 271 and the upper electrode 272”, paragraph 0353); and a dielectric film (capacity insulating film, 433) disposed 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitor taught by Aoki et al. be configured in the manner taught by Sakano et al. for the benefit of suppressing light leakage and reducing image noise (Sakano et al., paragraph 0009).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0222584) in view of Eki (US 2021/0385403).

	Consider claim 14, and as applied to claim 10 above, Aoki et al. does not explicitly teach a logic circuit region; and a pixel array region disposed on the logic circuit region, wherein the timing generator is disposed in the logic circuit region, and wherein the capacitor and the photoelectric element are disposed in the pixel array region.
	Eki similarly teaches an imaging apparatus (figure 1) including a pixel array section (101, figure 4) and a timing generator (control section 12, figure 5, paragraph 0191).
	However, Eki additionally teaches a logic circuit region (logic circuit, 120, figure 3); and a pixel array region (pixel array section, 101) disposed on the logic circuit region (120, see figure 3), wherein the timing generator is disposed in the logic circuit region (“the entire control section 12 is included in the logic circuit”, paragraph 0119), and 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the unit pixels including the capacitor and the photoelectric element, and the timing generator taught by Aoki et al. be disposed on upper and lower substrates, respectively, as taught by Eki for the benefit of achieving miniaturization of the image sensing device (Eki, paragraph 0003).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0222584) in view of Eki (US 2021/0385403), as applied to claim 14 above, and further in view of Sakano et al. (US 2013/0200479).

	Consider claim 15, and as applied to claim 14 above, the combination of Aoki et al. and Eki does not explicitly teach that the capacitor comprises: a top electrode and a bottom electrode formed in a cylindrical shape; and a dielectric film disposed conformally between the top electrode and the bottom electrode along a surface of the bottom electrode.
	Sakano et al. similarly teaches a solid-state imaging device (see Title) with a charge accumulation portion (“second charge accumulation portion”, figure 58) connected to a capacitor (“capacitor”, paragraph 0353).
	However, Sakano et al. additionally teaches that the capacitor comprises: a top electrode and a bottom electrode formed in a cylindrical shape (“a cylinder-type capacitor is formed between the lower electrode 271 and the upper electrode 272”, 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitor taught by the combination of Aoki et al. and Eki be configured in the manner taught by Sakano et al. for the benefit of suppressing light leakage and reducing image noise (Sakano et al., paragraph 0009).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2013/0222584) in view of Tamura (US 2013/0015326).

	Consider claim 12, and as applied to claim 10 above, Aoki et al. further teaches that disabling of the second reset signal (NRST) by the timing generator comprises transitioning the second reset signal of a logical high level to a logical low level (e.g. from T11 to T12 of figure 3).
	However, Aoki et al. does not explicitly teach that enabling of the first reset signal by the timing generator comprises transitioning the first reset signal of the logical low level to the logical high level.
	Tamura similarly teaches resetting a photodiode (207, i.e. according to “PR”, figure 3A, paragraphs 0075 and 0076), and further teaches that enabling the first reset signal (PR) comprises transitioning the first reset signal (PR) from a logic low level to a logic high level (e.g. at T1 of figure 4, paragraphs 0075, 0076 and 0151).
.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moholt (US 2009/0244348) in view of Wakabayashi (US 2009/0033759).

	Consider claim 16, Moholt teaches:
	An image sensing device (figures 2 and 3) comprising: 
	a first circuit (3T pixel, 60) configured to generate a first pixel signal based on a charge generated by a first photoelectric element (photosensor, 65) using three transistors  (61, 62, 63, see figure 3, paragraph 0034) and configured to output the first pixel signal to a first comparator (i.e. to output signal Vout, see figure 3, paragraph 0035); and
	a second circuit (4T pixel, 70) configured to generate a second pixel signal based on a charge generated by a second photoelectric element (photosensor, 75) using four transistors (71, 72, 73, 76, see figure 3, paragraph 0036) and configured to output the second pixel signal to a second comparator (i.e. to output signal Vout, see figure 3, paragraph 0036).  See also, paragraphs 0028 and 0031.

	However, Moholt does not explicitly teach a ramp signal generator configured to provide a first ramp signal to a first comparator and configured to provide a second ramp signal to a second comparator, wherein the ramp signal generator is configured to provide the first comparator with a first ramp signal to which a first pulse of a first magnitude and a second pulse of a second magnitude that is greater than the first magnitude are sequentially applied, and configured to provide the second comparator with a second ramp signal to which a third pulse of a third magnitude and a fourth pulse of a fourth magnitude that is greater than the third magnitude are sequentially applied, during a sensing period of the first pixel signal and the second pixel signal.
	Wakabayashi similarly teaches an imaging device (figure 3) including a pixel array (34, paragraph 0070), wherein signals of columns of pixels (41, paragraph 0075) are output to respective column lines (vertical signal lines, 43, paragraphs 0075 and 0076).
	However, Wakabayashi additionally teaches a ramp signal generator (reference voltage circuit, 35) that generates a ramp signal (paragraph 0067), wherein the ramp signal generator (35) is configured to provide a comparator (48) of each vertical signal line (43, paragraph 0079) with a first ramp signal to which a first pulse of a first magnitude and a second pulse of a second magnitude that is greater than the first magnitude are sequentially generated (As shown in figure 4, the “ramp signal” provides a first roughly triangular-shaped pulse for converting a reset component followed by a 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each column of pixels taught by Moholt be configured with a comparator that receives a first pulse signal and a relatively larger second pulse signal from a ramp signal generator as taught by Wakabayashi for the benefit of providing reduced noise and current consumption (Wakabayashi, paragraph 0040).
	Due to the first circuit and second circuit of Moholt being located in different columns, and due to a comparator of Wakabayashi et al. being provided for each column, the combination of Moholt and Wakabayashi teaches providing first and second pulses to a first comparator of a first column associated with a first circuit, and providing third and fourth pulses to a second comparator of a second column associated with a second circuit.

	Consider claim 19, and as applied to claim 16 above, Moholt does not explicitly teach the ramp signal generator is configured to receive a ramp enable signal to generate the first ramp signal and the second ramp signal, and the lamp enable signal is enabled for a first period and then enabled for a second period that is longer than the first period.
	Wakabayashi further teaches the ramp signal generator (35) is configured to receive a ramp enable signal to generate the first ramp signal and the second ramp signal, and the ramp enable signal is enabled for a first period and then enabled for a 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the ramp signal generator taught by the combination of Moholt and Wakabayashi be configured in the manner taught by Wakabayashi for the benefit of providing reduced noise and current consumption (Wakabayashi, paragraph 0040).
	However, as detailed in MPEP 2114(II), the manner of operating the device does not differentiate an apparatus claim from the prior art.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moholt (US 2009/0244348) in view of Wakabayashi (US 2009/0033759), as applied to claim 16 above, and further in view of Aoki et al. (US 2013/0222584).

	Consider claim 17, and as applied to claim 16 above, Moholt further teaches that the first circuit (60) comprises a reset transistor (61), a driving transistor (62) and a selection transistor (63), paragraph 0034.
	However, the combination of Moholt and Wakabayashi does not explicitly teach that the first circuit comprises the combination of a first reset transistor configured to 
	Aoki et al. similarly teaches a 3T pixel (figure 2), and further teaches that the 3T pixel of figure 2 comprises the combination of a reset transistor (110) configured to reset a floating diffusion (NMem) at a first voltage (see figure 2, paragraph 0049); a capacitor (111) disposed between the floating diffusion (NMem) and the sensing node (Npd, see figure 2, paragraph 0047); a driving transistor (120) configured to generate a pixel signal from a charge generated by the photoelectric element (100) based on a second voltage (see paragraphs 0052 and 0053); and a selection transistor (121) configured to provide the pixel signal to an external device (see paragraph 0054).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first circuit taught by the combination of Moholt and Wakabayashi be configured in the manner taught by Aoki et al. for the benefit of providing high reliability and low power consumption (Aoki et al., paragraph 0012).

	Consider claim 18, and as applied to claim 17 above, Moholt further teaches that the second circuit (70, figure 2) comprises: a second reset transistor (71) configured to reset a second floating node (74), a second driving transistor (72) configured to generate the second pixel signal based on the charge generated by the second photoelectric element (75), a transmission transistor (76) configured to receive a .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moholt (US 2009/0244348) in view of Wakabayashi (US 2009/0033759), as applied to claim 16 above, and further in view of Raynor (US 2019/0288023).

	Consider claim 20, and as applied to claim 16 above, the combination of Moholt and Wakabayashi does not explicitly teach that the first photoelectric element comprises an organic photodiode, and the second photoelectric element comprises a semiconductor photodiode.
	Raynor similarly teaches a pixel structure (see figure 15) and further teaches that the photoelectric conversion element (“photodiode”, PD) comprises an organic photodiode (“organic photodiode film”, paragraphs 0088 and 0089) or a semiconductor photodiode (“the photodiode Pd as fabricated in the sensing wafer 2”, paragraph 0087, figure 7).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second photodiodes taught by the combination of Moholt and Wakabayashi be an organic photodiode and a semiconductor photodiode, respectively, as taught by Raynor as this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696